DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2020 has been entered.


Response to Remarks/Arguments

Applicant Argument/Remarks Made in the amendment filed on 05/03/2021 have been fully considered, however, the claims have been amended, changing their scope. Therefore, Examiner relies on a different portion of a reference (Mori, US 2001/0024568) which goes beyond the scope of the portion that was previously relied upon, therefore, this office action is based on a new ground of rejection.

With respect to currently amended claims of 1, 9, 17, Applicant is advised to review the detailed mapping of claim limitations and consider relevant sections.


Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Scharf et al. Pub. No.: US 2014/0068254, hereinafter Scharf in view of Shih US 20170235752 A1, hereinafter Shih and further in view of Mori, US 2001/0024568, hereinafter Mori.

As per claim 1. (Currently amended) A computer-implemented method comprising: 
Scharf teaches a method for compressing files and uploading to the host server and notifying client system for authorizing the download the files: 
receiving a main input stream for a compressed file at an application server, wherein the main input stream includes two or more file streams; 
(Scharf [0062] In one embodiment, the multi-file upload manager 425 receives an identification of each of the multiple files to be uploaded (e.g., from the upload request processor 410) and sequentially prepares each individual file for uploading and uploads each file independently. For example, the upload manager 425 can compress one of the multiple files individually, upload it to the host server 100
Scharf [0097] At step 701, the client system may receive and/or authorize a download request. In many embodiments, this step may be preceded by an authentication to verify that the requesting user has the privileges necessary to perform the download.)

With respect to claim 1, Scharf does not explicitly discloses a method of reviewing each of file streams of the received main input stream individually: 
reviewing each of the two or more file streams of the received main input stream individually, wherein reviewing each file stream individually further comprises: after receipt at the application server
However, Shih discloses a method of determining file types by identifying the type of file that follows the unique sequence of bytes (e.g., “reviewing each of the two or more file streams of the received main input stream individually”) For instance, reading first several bytes to an internal lookup table that maps different values of bytes (i.e., a list of known magic numbers) into their corresponding file format type (e.g., “each of the received input stream individually”): 
(Shih [0029] In other embodiments, the determination of the compression type of the file may be done by hardware. Specifically, different file types, e.g., PDF files, GZIP - compressed files, etc., typically begin with a unique sequence of bytes that identify the type of file that follows the unique sequence of bytes. These bytes are also referred to as "magic number." Accordingly, in one or more embodiments, hardware may identify the type of a file by reading the first several bytes of the file. Subsequently, a comparator circuit may compare the read first several bytes to an internal lookup table that maps different values of bytes (i.e., a list of known magic numbers) into their corresponding file format type. By way of an example, GZIP files begin with bytes corresponding to the hexadecimal value 0x1F8B and any file beginning with this magic number may be classified as a GZIP-compressed file by the hardware. However, the determination of the compression type of the file is not limited to software or hardware and combinations of software and hardware may be used without departing from the scope of the disclosure.)
Thus, it would have been obvious to one of ordinary skill in the art to combine teachings of Shih, determining the types of file by identifying the unique sequence of bytes of file because, the method of identifying a type of file in an early stage may eliminate unnecessary steps in the system workflow.  
For instance, if system identifies that a first few bytes (stream) of file is unidentified or found that the type may not be able to process by existing workflow, the system may decide to either abort processing it or reject receiving the stream of data as early as possible to save system resources and, as result, it will improve overall system performance. 

With respect to claim 1, Scharf does not explicitly discloses extracting a file-type extension of the two or more files from the compressed input stream. In another word, Scharf does not teach identifying each individual file extensions from the compressed input file streams without decompressing them (Examiner reads the following claim limitation under the light of MP, Fig 2 step S212, Fig 4A, Fig 4B, element 130):
 extracting a file-type extension from each file stream of the two or more file streams of the received main input stream; determining the file-type extension is supported; determining, for each file stream with the supported file-type extension, a signature for the file stream with the supported file-type extension is valid;
However, Mori discloses a method of receiving compressed audio data, associating the data with file type for identifying the type of data based on the extension of data taken by the receiver without a step for decompressing the file stream: (Mori, par. [0009] The controller 3 of FIG.2 includes a receiver for 42 receiving the compressed audio data, a file manager for associating the data with a file type or another file, and a file 43 extension identifier for identifying the type of the data 41. based on the extension of the data taken by the receiver)
Thus, a person having ordinary skill in the art before the effective filing date of the claimed invention would have motivated to combine the cited reference of Mori because, the system can be miniaturized, a burden of an system is reduced, and time required for the reproduction of the compressed/decompress data can therefore be shortened.  (See Mori par. [0042])

Scharf teaches a method for checking the integrity of file by validating the file size, name and scanning for malicious software and etc.:
determining, for each valid file stream, a size of the file is less than a threshold level; and storing the valid file stream on a storage device when the size of the file is less than the threshold level. 
(Scharf et al. Pub. No.: US 2014/0068254 Al par. [0062], lines: 7-15: “decompress the file when uploaded and proceed to perform the same steps with the next file. Preprocessing a file can include, for example, analyzing the file size and type to determine if it is acceptable/valid and/or to identify how best to compress the file. Post processing can include, for example, performing one or more of, decompressing the file, validating the file size and name, checking permissions, potentially scanning for malicious software, and/or moving to permanent storage.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Shih and Mori into the combined system of Scharf because, the they are analogous art as being directed to the same field of endeavor, the system and method of analyzing stream of data including compression/decompression technique. (See Mori par. [0042], Shih par. [0003] and Scharf par. [0062] lines 9-15)

Claim 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Scharf in view of Shih, further in view of Mori and Peterson et al. Pub. No.: US 2006/0143691 A1, hereinafter Peterson.

Regarding claim 2, (Original) The method of claim 1, wherein the compressed file Scharf teaches a method for compressing files and uploading to the host server but does not explicit about storing the file compressed and remain compressed: remains compressed through storing the file streams in the input stream. 

However, Peterson teaches a method of archiving files to be effective for storing and transferring them (Peterson et al. Pub. No.: US 2006/0143691 A1, par. [0006], lines 1-6: “Archive size may be a concern when using devices .ZIP that support applications that recognize archives and other archive formats. Devices with limited storage space and networks with limited bandwidth make it desirable for archives to be smaller and thus more efficient to store and transfer”) 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Peterson into the system of Scharf because maintaining files in smaller sizes would not only save storage spaces but also more effective transfer of data payload especially on a device wherein the bandwidth is limited.
 
Claim 3, 4, 11, 12, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scharf in view of Shih, further in view of Mori and Pham et al., No.: US 6,678,828 B1, hereinafter Pham.

Regarding claim 3, (Original) The method of claim 1, further comprising: Scharf teaches validating files of size and types but does not explicitly disclosed about validating file stream prior to determining the size of the file: analyzing a syntax of the valid file stream prior to determining the size of the file. However, Pham teaches a method of CRC block integrity checking on the each file bock, prior to the construction of a file: (Pham et al., No.: US 6,678,828 B1 chap. 17, lines 12-16: “Finally, the security signature 232 provides storage for a cyclic redundancy check (CRC) value and digital signature. The CRC value is preferably computed over the binary value 226 of the preceding portions of the file management header to permit block integrity checking. The digital signature is computed for the preceding portions of the file management header 226 including the CRC field to enable detection of tampering with any portion of the file management header 226.”) 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pham into the system of Scharf because file stream validation would allow secure file integration on the host server. For example, when CRC checking fails in the middle of a file transferring stage, TCP protocol may automatically request resending the block which found to be an error, ensuring the security of file integrity. 

Regarding claim 4, (Original) The method of claim 3, wherein analyzing the syntax of the valid file stream further comprises: Scharf teaches validating files of sizes and types however, Scharf does not explicitly disclose about validating the file stream in the middle of its transition period: parsing the file stream to validate a structure of the file. However, Pham discloses a method of ensuring integrity of each file block using CRC value and its signature: (Pham et al., No.: US 6,678,828 B1 chap. 17, lines 12-16: “Finally, the security signature 232 provides storage for a cyclic redundancy check (CRC) value and digital signature. The CRC value is preferably computed over the binary value 226 of the preceding portions of the file management header to permit block integrity checking”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pham into the system of Scharf because, the method of validating each of file block with CRC value and signature would improve the security and integrity of file structure while being transferred over the network.


Claim 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Scharf in view of Shih, further in view of Mori and Leung et al., Patent No.: US 8,296,312 B1, hereinafter Leung.


Regarding claim 5, (Original) The method of claim 1, further comprising: providing a platform, Scharf teaches validating file sizes and types however, does not explicitly disclose the file-type extension support: wherein the file-type extension is supported by the platform executing on the application server. However, Leung teaches a method of identifying file types by a bit value corresponds to a file type (Leung et al., Patent No.:  US 8,296,312 B1, lines 45-54: “Attributes have various value ranges and, as a result, signatures may also have a variety of different ranges of values. In an example, a signature can be constructed with a bit value that corresponds to each attribute value. For example, a bit value can correspond to a file type, such as document (e.g., with ".doc" extension), MPEG-1 Audio Layer 3 (e.g., with" .mpg" extension), spreadsheet (e.g., with ".xis" extension) or other file types. Here, a signature with a bit value of "1" can correspond to the existence of, for example, a ".doc" file within a subdirectory.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Leung into the system of Scharf to improve user experiences. As an example, identified file can be recognized with a corresponding application over the network for an execution or may be presented with an icon for listing in the graphical user interfaces such as web browser, offering enhanced user experiences.


Claim 6, 7, 8, 14, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Scharf in view of Shih, further in view of Mori and PAEK et al., Pub. No.: US 2014/0157426 A1, hereinafter Paek.


Regarding claim 6, (Original) The method of claim 1, Scharf teaches validating files size and types however, does not explicitly disclose identifying file type based on signature: wherein the signature is based on the file type. However, Paek disclosed a method of checking target file based on both extension type and its signature:  (PAEK et al., Pub. No.: US 2014/0157426 Al par. [0060] “The first and second check units 110 and 120 verify the effectiveness of a check target file based on a file extension type and a file signature.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Paek into the system of Scharf to enhance the quality of file validation service by confirming the file extension with matching signature bit in the file.

Regarding claim 7, (Original) The method of claim 1, wherein Scharf teaches validating files size and types however, does not explicitly disclose comparing the file-type extension to supported file-type: determining the file-type extension is supported further comprises: comparing the extracted file-type extension to a configuration file that specifies the supported file-types.  However, Paek teaches a method of validating file extension type with matching file type signature information:  (PAEK et al., Pub. No.: US 2014/0157426 Al par. [0060] “The first and second check units 110 and 120 verify the effectiveness of a check target file based on a file extension type and a file signature. In detail, the first and second check units 110 and 120 check the check target file to check whether an extension type conforming to a file name is matched with a file type conforming to signature information arranged in a header of a file. When the extension type is matched with the file type, the first and second check units 110 and 120 may determine there to be the effectiveness of the file.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Paek into the system of Scharf to further improve the quality and security of file validation whether an extension type conforming to a file name is matched with a file type conforming to signature information arranged in a header of a file.

Regarding claim 8, The method of claim 1, wherein the signature includes Scharf teaches validating files size and types however, does not explicitly disclose identifying unique character pattern for each type of file: a unique character pattern for each type of file. However, Paek discloses identifying unique character set with respect to file type from the header of the file: (PAEK et al., Pub. No.: US 2014/0157426 Al par. [0061] “For example, when a check target file is aaa.jpg, an extension type of the file is jpg, and thus, a header of the file includes a signature "FF DS FF E0" of a JPEG file format. Therefore, the first and second check units 110 and 120 check whether the signature "FF DS FF E0" is included in a header of the file "aaa.jpg", in a pattern matching scheme. When the signature "FF DS FF E0" is included in the header of the file, the first and second check units 110 and 120 determine there to be the effectiveness of the file.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Paek into the system of Scharf to further improvement of the quality on securing and identifying file types with the uniquely known character sets found in the header of the file, ensuring the file type matches with the given file type extension.

Regarding claim 9,  (Currently amended) A system comprising: a main input stream source; an application server; a decompression module including a file extension module, a file content type detector module, a file syntactic analyzer module, and a file size checker module; a storage device; and a decompression processor in communication with the decompression module and operative to execute processor-executable process steps to cause the system to: receive a main input stream for a compressed file at the application server, wherein the input stream includes two or more file streams; review each of the two or more file streams of the two or more file streams of the received main input stream; determination that the file-type extension is supported; 3Application No.: 16/002,333 determination, via the file content type detector module, that a signature for the file stream with the supported file-type extension is valid; determination, via the file size checker module, that a size of the file is less than a threshold level; and storage of the valid file stream on the storage device when the size of the file is less than the threshold level. 

Claims 9 is analogous to claim 1 and is rejected under the same rationale as indicated above.

Regarding claim 10, (Original) The system of claim 9, wherein the compressed file remains compressed through storing the file. 

Claims 10 is analogous to claim 2 and is rejected under the same rationale as indicated above.
 
Regarding claim 11,  (Original) The system of claim 9, wherein the decompression module further comprises a file syntactic analyzer module operative to execute processor-executable steps to cause the system to: analyze a syntax of the valid file stream prior to determining the size of the file. 

Claims 11 is analogous to claim 3 and is rejected under the same rationale as indicated above.


 
Regarding claim 12, (Original) The system of claim 1, wherein the valid file syntactic analyzer module includes a parser, and wherein analyzing the syntax of the file stream further comprises processor- executable steps to cause the system to: parse, via the parser, the file stream to validate a structure of the file. 

Claims 12 is analogous to claim 4 and is rejected under the same rationale as indicated above.
 
Regarding claim 13, (Original) The system of claim 9, further comprising: a platform, wherein the file-type extension is supported by the platform executing on the application server.  

Claims 13 is analogous to claim 5 and is rejected under the same rationale as indicated above.

Regarding claim 14, (Original) The system of claim 9, wherein the signature is based on the file type.  

Claims 14 is analogous to claim 6 and is rejected under the same rationale as indicated above.


Regarding claim 15, (Original) The system of claim 9, wherein determining the file-type extension is supported further comprises processor-executable steps to: compare the extracted file-type extension to a configuration file that specifies the supported file-types.  
Claims 15 is analogous to claim 7 and is rejected under the same rationale as indicated above.

Regarding claim 16, (Original) The system of claim 9, wherein the signature includes a unique character pattern for each type of file.  

Claims 16 is analogous to claim 8 and is rejected under the same rationale as indicated above.

Regarding claim 17,  (Currently amended) A non-transitory computer-readable medium storing program code, the program code executable by a computer system to cause the computer system to: receive a main input stream for a compressed file at the application server, wherein the input stream includes two or more file streams; review each of the two or more file streams main input stream individually, wherein the review of each file stream individually further comprises: after receipt at the application server: extraction, via the file extension module, of a file-type extension from each file stream of the two or more file streams of the received main input stream; determination that the file-type extension is supported; determination, via the file content type detector module, that a signature for the file with the supported file-type extension is valid; determination, via the file size checker module, that a size of the valid file is less than a threshold level; and storage of the file stream on a storage device when the size of the file is less than the threshold level.

Claims 17 is analogous to claim 1 and is rejected under the same rationale as indicated above.
 
Regarding claim 18, (Original) The medium of claim 17, wherein the compressed file remains compressed through storing the file.  

Claims 18 is analogous to claim 2 and is rejected under the same rationale as indicated above.

Regarding claim 19, (Original) The medium of claim 17, further comprising program code executable by the computer system to cause the system to: analyze a syntax of the valid file prior to determining the size of the file.  

Claims 19 is analogous to claim 3 and is rejected under the same rationale as indicated above.

Regarding claim 20, (Original) The medium of claim 19, wherein analyzing the syntax of the valid file further comprises program code executable by the computer system to cause the system to: parse the file stream to validate a structure of the file.   

Claims 20 is analogous to claim 4 and is rejected under the same rationale as indicated above.


Pertinent Prior Art

The following are prior art references made of record but not currently relied upon:

CRYPTOGRAPHIC SIGNATURE SYSTEM AND RELATED SYSTEMS AND METHODS (US 2017 /0373859, Shors et al.) – A systems and methods relate to a validation system which can be used to authenticate photos and videos. The system can have various steps including; a user taking a photo or video, sensor data being collected by a processing system, the sensor data being hashed to create a cryptographic signature, and the cryptographic signature being stored.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/     Examiner, Art Unit 2154                                                                                                                                                                                                   
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154